I dissent. In my opinion the evidence furnishes no basis whatever for the *Page 570 
recovery of punitive damages, and the judgment of the Circuit Court should be reduced from five hundred dollars to fifty dollars, the value of the bale of cotton on which plaintiff had a rent lien, and which he probably would have been able to find if he had been allowed to inspect defendant's books. The whole evidence shows the officers of the defendant corporation, in refusing to allow an inspection of its books, were merely asserting, in accordance with the advice of learned and honorable counsel, what they supposed to be the corporation's constitutional rights; and I do not think the defendant should be penalized for such a course of conduct.
I concur in overruling exceptions on other points.